EXHIBIT 10.1

 

SECURITIES PURCHASE AGREEMENT

 

This Securities Purchase Agreement (this “Agreement”) is dated as of June 10,
2016, between Corbus Pharmaceuticals Holdings, Inc., a Delaware corporation (the
“Company”), and each purchaser identified on the signature pages hereto (each,
including its successors and assigns, a “Purchaser” and collectively the
“Purchasers”).

 

WHEREAS, subject to the terms and conditions set forth in this Agreement and
pursuant to an effective registration statement under the Securities Act of
1933, as amended (the “Securities Act”), the Company desires to issue and sell
to each Purchaser, and each Purchaser, severally and not jointly, desires to
purchase from the Company, securities of the Company as more fully described in
this Agreement.

 

NOW, THEREFORE, IN CONSIDERATION of the mutual covenants contained in this
Agreement, and for other good and valuable consideration the receipt and
adequacy of which are hereby acknowledged, the Company and each Purchaser agree
as follows:

 

ARTICLE I.

DEFINITIONS

 

1.1          Definitions. In addition to the terms defined elsewhere in this
Agreement, for all purposes of this Agreement, the following terms have the
meanings set forth in this Section 1.1:

 

“Affiliate” means any Person that, directly or indirectly through one or more
intermediaries, controls or is controlled by or is under common control with a
Person as such terms are used in and construed under Rule 405 under the
Securities Act.

 

“Board of Directors” means the board of directors of the Company.

 

“Business Day” means any day except any Saturday, any Sunday, any day which is a
federal legal holiday in the United States or any day on which banking
institutions in the State of New York are authorized or required by law or other
governmental action to close.

 

“Closing” means the closing of the purchase and sale of the Shares pursuant to
Section 2.1.

 

“Closing Date” means the Trading Day on which all of the Transaction Documents
have been executed and delivered by the applicable parties thereto, and all
conditions precedent to (i) the Purchasers’ obligations to pay the Subscription
Amount and (ii) the Company’s obligations to deliver the Shares, in each case,
have been satisfied or waived, but in no event later than the third Trading Day
following the date hereof.

 

“Commission” means the United States Securities and Exchange Commission.

 

“Common Stock” means the common stock of the Company, par value $0.0001 per
share, and any other class of securities into which such securities may
hereafter be reclassified or changed.

 

“Common Stock Equivalents” means any securities of the Company or the
Subsidiaries which would entitle the holder thereof to acquire at any time
Common Stock, including, without limitation, any debt, preferred stock, right,
option, warrant or other instrument that is at any time convertible into or
exercisable or exchangeable for, or otherwise entitles the holder thereof to
receive, Common Stock.

 

“Exchange Act” means the Securities Exchange Act of 1934, as amended, and the
rules and regulations promulgated thereunder.

 

“FCPA” means the Foreign Corrupt Practices Act of 1977, as amended.

 

--------------------------------------------------------------------------------

“Per Share Purchase Price” equals $2.50, subject to adjustment for reverse and
forward stock splits, stock dividends, stock combinations and other similar
transactions of the Common Stock that occur after the date of this Agreement.

 

“Person” means an individual or corporation, partnership, trust, incorporated or
unincorporated association, joint venture, limited liability company, joint
stock company, government (or an agency or subdivision thereof) or other entity
of any kind.

 

“Prospectus” means the final prospectus filed for the Registration Statement.

 

“Prospectus Supplement” means the supplement to the Prospectus complying with
Rule 424(b) of the Securities Act that is filed with the Commission and
delivered by the Company to each Purchaser at the Closing.

 

“Registration Statement” means the effective registration statement with
Commission File No. 333-207936 which registers the sale of the Shares to the
Purchasers.

 

“Rule 144” means Rule 144 promulgated by the Commission pursuant to the
Securities Act, as such Rule may be amended or interpreted from time to time, or
any similar rule or regulation hereafter adopted by the Commission having
substantially the same purpose and effect as such Rule.

 

“Rule 424” means Rule 424 promulgated by the Commission pursuant to the
Securities Act, as such Rule may be amended or interpreted from time to time, or
any similar rule or regulation hereafter adopted by the Commission having
substantially the same purpose and effect as such Rule.

 

“Securities Act” means the Securities Act of 1933, as amended, and the rules and
regulations promulgated thereunder.

 

“Shares” means the shares of Common Stock issued or issuable to each Purchaser
pursuant to this Agreement.

 

“Short Sales” means all “short sales” as defined in Rule 200 of Regulation SHO
under the Exchange Act (but shall not be deemed to include the location and/or
reservation of borrowable shares of Common Stock).

 

“Subscription Amount” means, as to each Purchaser, the aggregate amount to be
paid for Shares purchased hereunder as specified below such Purchaser’s name on
the signature page of this Agreement and next to the heading “Subscription
Amount,” in United States dollars and in immediately available funds.

 

“Subsidiary” means any subsidiary of the Company and shall, where applicable,
also include any direct or indirect subsidiary of the Company formed or acquired
after the date hereof.

 

“Trading Day” means a day on which the principal Trading Market is open for
trading.

 

“Trading Market” means any of the following markets or exchanges on which the
Common Stock is listed or quoted for trading on the date in question: the NYSE
MKT, the Nasdaq Capital Market, the Nasdaq Global Market, the Nasdaq Global
Select Market or the New York Stock Exchange (or any successors to any of the
foregoing).

 

“Transaction Documents” means this Agreement and any other documents or
agreements executed in connection with the transactions contemplated hereunder.

 

“Transfer Agent” means Continental Stock Transfer & Trust Company, the current
transfer agent of the Company, with a mailing address of 17 Battery Place, New
York, NY 10004, and any successor transfer agent of the Company.

 

--------------------------------------------------------------------------------

 

ARTICLE II.

PURCHASE AND SALE

 

2.1          Closing. On the Closing Date, upon the terms and subject to the
conditions set forth herein, substantially concurrent with the execution and
delivery of this Agreement by the parties hereto, the Company agrees to sell,
and the Purchasers, severally and not jointly, agree to purchase, up to an
aggregate of $15 million of Shares. Each Purchaser shall deliver to the Company,
via wire transfer, immediately available funds equal to such Purchaser’s
Subscription Amount as set forth on the signature page hereto executed by such
Purchaser and the Company shall deliver to each Purchaser its respective Shares
as determined pursuant to Section 2.2(a), and the Company and each Purchaser
shall deliver the other items set forth in Section 2.2 deliverable at the
Closing. Upon satisfaction of the covenants and conditions set forth in Sections
2.2 and 2.3, the Closing shall occur at the offices of Lowenstein Sandler LLP,
1251 Avenue of the Americas, New York 10020 or such other location as the
parties shall mutually agree.

 

2.2          Deliveries.

 

(a)          On or prior to the Closing Date, the Company shall deliver or cause
to be delivered to each Purchaser the following:

 

(i)          this Agreement duly executed by the Company;

 

(ii)           the Prospectus and Prospectus Supplement (which may be delivered
in accordance with Rule 172 under the Securities Act).

 

(b)          Prior to the Closing Date, each Purchaser shall deliver or cause to
be delivered to the Company, the following:

 

(i)          this Agreement duly executed by such Purchaser; and

 

(ii)         such Purchaser’s Subscription Amount by wire transfer to the
account specified by the Company.

 

2.3          Closing Conditions.

 

(a)          The obligations of the Company hereunder in connection with the
Closing are subject to the following conditions being met:

 

(i)          the accuracy in all material respects on the Closing Date of the
representations and warranties of the Purchasers contained herein (unless as of
a specific date therein in which case they shall be accurate as of such date);

 

(ii)         all obligations, covenants and agreements of each Purchaser
required to be performed at or prior to the Closing Date shall have been
performed; and

 

(iii)        the delivery by each Purchaser of the items set forth in Section
2.2(b) of this Agreement.

 

(b)          The respective obligations of the Purchasers hereunder in
connection with the Closing are subject to the following conditions being met:

 

(i)          the accuracy in all material respects when made and on the Closing
Date of the representations and warranties of the Company contained herein
(unless as of a specific date therein);

 

(ii)         all obligations, covenants and agreements of the Company required
to be performed at or prior to the Closing Date shall have been performed;

--------------------------------------------------------------------------------

 

(iii)        the delivery by the Company of the items set forth in Section
2.2(a) of this Agreement; and

 

(iv)        there shall have been no Material Adverse Effect with respect to the
Company since the date hereof.

.

 

ARTICLE III.

REPRESENTATIONS AND WARRANTIES

 

3.1           Representations and Warranties of the Company. The Company
represents and warrants to, and agrees with, each Purchaser, as of the date
hereof, that:

 

(a)          The Company and each Subsidiary (as defined below) has been duly
organized and is validly existing as a corporation in good standing (or the
foreign equivalent thereof) under the laws of each of their respective
jurisdictions of organization. The Company and each Subsidiary is duly qualified
to do business and is in good standing as a foreign corporation in each
jurisdiction in which its ownership or lease of property or the conduct of its
business requires such qualification and has all power and authority necessary
to own or hold its properties and to conduct the business in which it is
engaged, except where the failure to so qualify, be in good standing or have
such power or authority (i) would not have, singularly or in the aggregate, a
material adverse effect on the condition (financial or otherwise), results of
operations, assets, properties or business of the Company or any Subsidiary,
taken as a whole, or (ii) impair in any material respect the ability of the
Company to perform its obligations under this Agreement or to consummate any
transactions contemplated by the Agreement (any such effect as described in
clauses (i) or (ii), a “Material Adverse Effect”).

 

(b)          The Company has the requisite right, power and authority to enter
into this Agreement, to authorize, issue and sell the Shares as contemplated by
this Agreement to perform and to discharge its obligations hereunder and
thereunder; and this Agreement has been duly authorized, executed and delivered
by the Company, and constitutes a valid and binding obligation of the Company
enforceable in accordance with its terms, except (i) as may be limited by
bankruptcy, insolvency, reorganization or other similar laws relating to
enforcement of creditors’ rights generally and by general principles of equity
and (ii) to the extent any indemnification or contribution provisions contained
therein may further be limited by applicable laws and principles of public
policy.

 

(c)          The Shares to be issued and sold by the Company to the Purchasers
hereunder have been duly authorized and the Shares, when issued and delivered
against payment therefor as provided herein, will be validly issued, fully paid
and non-assessable and free of any preemptive or similar rights. The Company has
prepared and filed the Registration Statement in conformity with the
requirements of the Securities Act, which became effective on November 19, 2015
(the “Effective Date”), including the Prospectus, and such amendments and
supplements thereto as may have been required to the date of this Agreement in
connection with the sale of the Shares hereunder. The Registration Statement is
effective under the Securities Act and no stop order preventing or suspending
the effectiveness of the Registration Statement or suspending or preventing the
use of the Prospectus has been issued by the Commission and no proceedings for
that purpose have been instituted or, to the knowledge of the Company, are
threatened by the Commission. The Company, if required by the rules and
regulations of the Commission, proposes to file the Prospectus, with the
Commission pursuant to Rule 424(b) in relation to the sale of the Shares. At the
time the Registration Statement and any amendments thereto became effective, at
the date of this Agreement and at the Closing Date, the Registration Statement
and any amendments thereto conformed and will conform in all material respects
to the requirements of the Securities Act and did not and will not contain any
untrue statement of a material fact or omit to state any material fact required
to be stated therein or necessary to make the statements therein not misleading;
and the Prospectus and any amendments or supplements thereto, at time the
Prospectus or any amendment or supplement thereto was issued and at the Closing
Date, conformed and will conform in all material respects to the requirements of
the Securities Act and did not and will not contain an untrue statement of a
material fact or omit to state a material fact necessary in order to make the
statements therein, in light of the circumstances under which they were made,
not misleading. and will conform to the description thereof contained in the
Registration Statement and the Prospectus.

--------------------------------------------------------------------------------

 

(d)          The Company has an authorized capitalization as set forth in the
Registration Statement and the Prospectus, and all of the issued shares of
capital stock of the Company have been duly authorized and validly issued, are
fully paid and non-assessable, have been issued in all material respects in
compliance with United States federal and state securities laws, and conform
to the description thereof contained in the Registration Statement and the
Prospectus. As of March 31, 2016, the Company has not issued any securities,
other than Common Stock of the Company issued pursuant to the exercise of stock
options previously outstanding under the Company’s stock option plans, or the
issuance of restricted Common Stock or restricted stock units pursuant to
employee stock option or purchase plans or Common Stock of the Company issued
pursuant to the exercise of warrants previously outstanding. All of the
Company’s options, warrants and other rights to purchase or exchange any
securities for shares of the Company’s capital stock have been duly authorized
and validly issued and were issued in all material respects in compliance with
United States federal and state securities laws. None of the outstanding shares
of Common Stock was issued in violation of any preemptive rights, rights of
first refusal or other similar rights to subscribe for or purchase securities of
the Company. There are no authorized or outstanding shares of capital stock,
options, warrants, preemptive rights, rights of first refusal or other rights to
purchase, or equity or debt securities convertible into or exchangeable or
exercisable for, any capital stock of the Company or any Subsidiary other than
those described above or those accurately described in the Registration
Statement and the Prospectus. The description of the Company’s stock option,
stock bonus and other stock plans or arrangements, and the options or other
rights granted thereunder, as described in the Registration Statement and the
Prospectus, accurately and fairly present in all material respects the
information required to be shown with respect to such plans, arrangements,
options and rights.

 

(e)          All the outstanding shares of capital stock of each Subsidiary have
been duly authorized and validly issued, are fully paid and non-assessable and,
except to the extent set forth in the Registration Statement and the Prospectus,
are owned by the Company directly or indirectly through one or more wholly-owned
Subsidiaries, free and clear of any claim, lien, encumbrance, security interest,
restriction upon voting or transfer or any other claim of any third party.

 

(f)          The execution, delivery and performance of this Agreement by the
Company, the issue and sale of the Shares by the Company and the consummation of
the transactions contemplated hereby and thereby will not (with or without
notice or lapse of time or both): (i) conflict with or result in a breach or
violation of any of the terms or provisions of, constitute a default or Debt
Repayment Triggering Event (as defined below) under, give rise to any right of
termination or other right or the cancellation or acceleration of any right or
obligation or loss of a benefit under, or give rise to the creation or
imposition of any lien, encumbrance, security interest, claim or charge upon any
property or assets of the Company or any Subsidiary pursuant to, any indenture,
mortgage, deed of trust, loan agreement or other agreement or instrument to
which the Company or any Subsidiary is a party or by which the Company or any
Subsidiary is bound or to which any of the property or assets of the Company or
any Subsidiary is subject (each, a “Contract” and, collectively, the
“Contracts”); (ii) result in any violation of the provisions of the charter or
by-laws (or analogous governing instruments, as applicable) of the Company or
any Subsidiary; or, (iii) to the Company’s knowledge, result in the violation of
any law, statute, rule, regulation, judgment, order or decree of any court or
governmental agency or body, domestic or foreign, having jurisdiction over the
Company or any Subsidiary or any of their properties or assets, except with
respect to clauses (i) and (iii), any breaches, violations or defaults which,
singularly or in the aggregate, would not have a Material Adverse Effect. A
“Debt Repayment Triggering Event” means any event or condition that gives, or
with the giving of notice or lapse of time would give the holder of any note,
debenture or other evidence of indebtedness (or any person acting on such
holder’s behalf) the right to require the repurchase, redemption or repayment of
all or a portion of such indebtedness by the Company or any Subsidiary.

 

(g)          Except for (i) the registration of the Shares offered in the
Offering under the Securities Act (which has been effected), (ii) any Prospectus
containing information previously omitted at the time of effectiveness of the
Registration Statement in reliance on Rule 430B of the Rules and Regulations and
(iii) such consents, approvals, authorizations, registrations, filings, or
qualifications as may be required under the Securities Act, the Exchange Act and
applicable state or foreign securities laws and the Financial Industry
Regulatory Authority, Inc. (“FINRA”), if applicable, in connection with the
offering and sale of the Shares by the Company, no consent, approval,
authorization or order of, or filing, qualification or registration with,
any court or governmental agency or body, foreign or domestic, which has not
been made, obtained or taken and is not in full force and effect, is

--------------------------------------------------------------------------------

required for the execution, delivery and performance of this Agreement by the
Company, the offer or sale of the Shares or the consummation of the transactions
contemplated hereby or thereby.

 

(h)          The Company and the Board of Directors have taken all necessary
action, if any, in order to render inapplicable any control share acquisition,
business combination, poison pill (including any distribution under a rights
agreement) or other similar anti-takeover provision under the Company’s
certificate of incorporation (or similar charter documents) or the laws of its
state of incorporation that is or could become applicable to the Purchasers as a
result of the Purchasers and the Company fulfilling their obligations or
exercising their rights under the Shares, including without limitation as a
result of the Company’s issuance of the Shares and the Purchasers’ ownership of
the Shares.

 

(i)          EisnerAmper LLP, who have certified certain financial statements
and related schedules included or incorporated by reference in the Registration
Statement and the Prospectus, is an independent registered public accounting
firm as required by the Securities Act and the Rules and Regulations and the
Public Company Accounting Oversight Board (United States) (the “PCAOB”).  Except
as pre-approved in accordance with the requirements set forth in Section 10A of
the Exchange Act, EisnerAmper LLP has not been engaged by the Company to perform
any “prohibited activities” (as defined in Section 10A of the Exchange Act).

 

(j)          The financial statements, together with the related notes and
schedules, included or incorporated by reference in the Registration Statement,
and the Prospectus fairly present in all material respects the financial
position and the results of operations and changes in financial position of the
Company and its consolidated Subsidiaries and other consolidated entities at the
respective dates or for the respective periods therein specified. Such financial
statements and related notes and schedules have been prepared in accordance with
the generally accepted accounting principles in the United States (“GAAP”)
applied on a consistent basis throughout the periods involved except as may be
otherwise specified in such financial statements or the notes thereto and except
that unaudited financial statements may not contain all footnotes required by
GAAP. Such financial statements, together with the related notes and schedules,
included or incorporated by reference in the Registration Statement and the
Prospectus comply in all material respects with the Securities Act, the Exchange
Act, and the Rules and Regulations and the rules and regulations under the
Exchange Act. No other financial statements or supporting schedules or exhibits
are required by the Securities Act or the Rules and Regulations to be
described, or included or incorporated by reference in the Registration
Statement or the Prospectus.

 

(k)          Neither the Company nor any Subsidiary has sustained, since the
date of the latest unaudited financial statements included or incorporated by
reference in the Registration Statement and the Prospectus, any material loss or
interference with its business from fire, explosion, flood or other calamity,
whether or not covered by insurance, or from any labor dispute or court or
governmental action, order or decree, otherwise than as set forth or
contemplated in the Registration Statement and the Prospectus; and, since such
date, there has not been any change in the capital stock (other than
cancellation of stock options or grants or exercises of stock options or
issuance of restricted Common Stock or restricted stock units pursuant to
employee stock option or purchase plans) or long-term debt of the Company or any
Subsidiary or any material adverse changes in or affecting the business, assets,
management, financial position, prospects, shareholders’ equity or results of
operations of the Company or any Subsidiary, otherwise than as set forth or
contemplated in the Registration Statement and the Prospectus.

 

(l)          Except as set forth in the Registration Statement and the
Prospectus, there is no legal or governmental action, suit, claim or proceeding
pending to which the Company or any Subsidiary is a party or of which any
property or assets of the Company or any Subsidiary is the subject which (i) is
required to be described in the Registration Statement or the Prospectus or a
document incorporated by reference therein and is not described therein, or (ii)
singularly or in the aggregate, if determined adversely to the Company or any
Subsidiary would reasonably be expected to have a Material Adverse Effect or
prevent the consummation of the transactions contemplated hereby; and to the
Company’s knowledge, no such proceedings are threatened or contemplated by
governmental authorities or threatened by others.

 

(m)          Neither the Company nor any Subsidiary is in (i) violation of its
charter or by-laws (or analogous governing instrument, as applicable), (ii)
default in any respect, and no event has occurred which, with notice or lapse of
time or both, would constitute such a default, in the due performance or
observance of any term,

--------------------------------------------------------------------------------

covenant or condition contained in any indenture, mortgage, deed of trust, loan
agreement, lease or other agreement or instrument to which it is a party or by
which it is bound or to which any of its property or assets is subject or (iii)
to the Company’s knowledge, violation of any law, ordinance, governmental rule,
regulation or court order, decree or judgment to which it or its property or
assets is subject except, in the case of clauses (ii) and (iii) of this
paragraph(s), for any violations or defaults which, singularly or in the
aggregate, would not reasonably be expected to have a Material Adverse Effect.

 

(n)          Except as described in the Registration Statement and the
Prospectus, the Company and each Subsidiary possess all licenses, certificates,
authorizations and permits issued by, and have made all declarations and filings
with, the appropriate local, state, federal or foreign regulatory agencies or
bodies which are necessary for the ownership of its properties or the conduct of
their respective businesses as described in the Registration Statement and the
Prospectus (collectively, the “Governmental Permits”), except where any failures
to possess or make the same, singularly or in the aggregate, would not
reasonably be expected to have a Material Adverse Effect. The Company and each
Subsidiary is in compliance with all such Governmental Permits, and all such
Governmental Permits are valid and in full force and effect, except where any
non-compliance or the validity or failure to be in full force and effect would
not, singularly or in the aggregate, reasonably be expected to have a Material
Adverse Effect. To the Company’s knowledge, all such Governmental Permits are
free and clear of any material restriction or condition that are in addition to,
or materially different from those normally applicable to similar licenses,
certificates, authorizations and permits. Neither the Company nor any Subsidiary
has received notification of any revocation or modification (or proceedings
related thereto) of any such Governmental Permit and, to the Company’s
knowledge, there is no reason to believe that any such Governmental Permit will
not be renewed.

 

(o)          Neither the Company nor any Subsidiary is or, after giving effect
to the offering of the Shares and the application of the proceeds thereof as
described in the Registration Statement and the Prospectus, will become an
“investment company” within the meaning of the Investment Company Act of 1940,
as amended, and the rules and regulations of the Commission thereunder.

 

(p)          Except in each case, as disclosed in the Registration Statement and
the Prospectus: (i) the Company and each Subsidiary owns or possesses the right
to use all patents, trademarks, trademark registrations, service marks, service
mark registrations, trade names, copyrights, licenses, inventions, software,
databases, know-how, Internet domain names, trade secrets and other unpatented
and/or unpatentable proprietary or confidential information, systems
or procedures, and other intellectual property (collectively, “Intellectual
Property”) necessary to carry on their respective businesses as currently
conducted, and as proposed to be conducted as described in the Registration
Statement and the Prospectus, and the Company is not aware of any claim to the
contrary or any challenge by any other person to the rights of the Company or
any Subsidiary with respect to the foregoing except for those that would not
reasonably be expected to have a Material Adverse Effect.  

 

(q)          The Company and each Subsidiary has good and marketable title in
fee simple to, or have valid rights to lease or otherwise use, all items of real
or personal property which are material to the business of the Company and any
Subsidiary, free and clear of all liens, encumbrances, security interests,
claims and defects that do not, singularly or in the aggregate, materially
affect the value of such property and do not interfere with the use made and
proposed to be made of such property by the Company or any Subsidiary; and all
of the leases and subleases material to the business of the Company or any
Subsidiary, and under which the Company or any Subsidiary holds properties
described in the Registration Statement and the Prospectus, are in full force
and effect, and neither the Company nor any Subsidiary has received any written
notice of any material claim of any sort that has been asserted by anyone
adverse to the rights of the Company or any Subsidiary under any of the leases
or subleases mentioned above, or affecting or questioning the rights of the
Company or any Subsidiary to the continued possession of the leased or subleased
premises under any such lease or sublease.

 

(r)          No organized labor disturbance by the employees of the Company or
any Subsidiary exists or, to the Company’s knowledge, is imminent, and the
Company has no actual knowledge of any existing or imminent labor disturbance by
the employees of any of its or any Subsidiary’s principal suppliers,
manufacturers, customers or contractors, that would reasonably be expected,
singularly or in the aggregate, to have a Material Adverse Effect.

 

--------------------------------------------------------------------------------

(s)          No “prohibited transaction” (as defined in Section 406 of the
Employee Retirement Income Security Act of 1974, as amended, including the
regulations and published interpretations thereunder (“ERISA”),or Section 4975
of the Internal Revenue Code of 1986, as amended from time to time (the
“Code”))or “accumulated funding deficiency” (as defined in Section 302 of ERISA)
or any of the events set forth in Section 4043(b) of ERISA (other than events
with respect to which the thirty (30)-day notice requirement under Section 4043
of ERISA has been waived) has occurred or would reasonably be expected to occur
with respect to any employee benefit plan of the Company or any Subsidiary which
would, singularly or in the aggregate, reasonably be expected to have a Material
Adverse Effect. Each employee benefit plan of the Company or any Subsidiary is
in compliance in all material respects with applicable law, including ERISA and
the Code.  The Company and each Subsidiary has not incurred and would not
reasonably be expected to incur liability under Title IV of ERISA with respect
to the termination of, or withdrawal from, any pension plan (as defined in
ERISA). Each pension plan for which the Company or any Subsidiary would have any
liability that is intended to be qualified under Section 401(a) of the Code is
so qualified, and nothing has occurred, whether by action or by failure to act,
which would, singularly or in the aggregate, cause the loss of such
qualification to the extent such loss would reasonably be expected to have a
Material Adverse Effect.

  

(t)          To the Company’s knowledge, the Company and each Subsidiary is in
compliance with all foreign, federal, state and local rules, laws and
regulations relating to the use, treatment, storage and disposal of hazardous or
toxic substances or waste and protection of health and safety or the environment
which are applicable to its businesses (“Environmental Laws”),except where the
failure to comply would not, singularly or in the aggregate, reasonably be
expected to have a Material Adverse Effect. There has been no storage,
generation, transportation, handling, treatment, disposal, discharge, emission,
or other release of any kind of toxic or other wastes or other
hazardous substances regulated by Environmental Laws (“Hazardous Substances”) by
or caused by the Company or any Subsidiary (or, to the Company’s knowledge and
without independent investigation, any other entity for whose acts or omissions
the Company or any Subsidiary is or may otherwise be liable) upon any of the
property now or previously owned or leased by the Company or any Subsidiary, or
upon any other property, in violation of any law, statute, ordinance, rule,
regulation, order, judgment, decree or permit or which would, under any law,
statute, ordinance, rule (including rule of common law), regulation, order,
judgment, decree or permit, give rise to any liability, except for any violation
or liability which would not reasonably be expected to have, singularly or in
the aggregate with all such violations and liabilities, a Material Adverse
Effect; to the Company’s knowledge and without independent investigation, there
has been no disposal, discharge, emission or other release onto property now
leased by the Company or any Subsidiary or into the environment surrounding
such property of any Hazardous Substance, except for any such disposal,
discharge, emission, or other release in violation of Environmental Laws which
would not reasonably be expected to have, singularly or in the aggregate with
all such discharges and other releases, a Material Adverse Effect.

 

(u)         The Company and each Subsidiary (i) has timely filed (or filed an
extension to file) all necessary federal, state, local and foreign tax returns,
and all such filed returns were true, complete and correct, (ii) has paid all
federal, state, local and foreign taxes, assessments, governmental or other
charges due and payable for which it is liable, including, without limitation,
all sales and use taxes and all taxes which the Company or any Subsidiary is
obligated to withhold from amounts owing to employees, creditors and third
parties, and (iii) does not have any tax deficiency or claims outstanding or
assessed or, to its knowledge, proposed against any of them, except those, in
each of the cases described in clauses (i), (ii) and (iii) of this paragraph
(bb), that would not, singularly or in the aggregate, reasonably be expected to
have a Material Adverse Effect. The Company and each Subsidiary has not engaged
in any transaction which, to the Company’s knowledge, is a corporate tax shelter
or which could reasonably be characterized as such by the Internal Revenue
Service or any other taxing authority. The accruals and reserves on the books
and records of the Company in respect of tax liabilities for any taxable period
not yet finally determined are adequate to meet any assessments and related
liabilities for any such period, and since December 31, 2014, the Company and
each Subsidiary has not incurred any liability for taxes other than in the
ordinary course.

 

(v)          The Company and each Subsidiary carries, or is covered by,
insurance provided by institutions of recognized financial responsibility with
policies in such amounts and covering such risks as is adequate for the conduct
of their respective businesses and the value of its properties and as is
customary for companies engaged in similar businesses in similar industries. The
Company has no reason to believe that it or any Subsidiary will not be able (i)
to renew its existing insurance coverage as and when such policies expire or
(ii) to obtain

--------------------------------------------------------------------------------

comparable coverage from similar institutions as may be necessary or appropriate
to conduct their respective businesses as now conducted and at a cost that would
not reasonably be expected to result in a Material Adverse Effect. Neither the
Company nor any Subsidiary has been denied any insurance coverage that it has
sought or for which it has applied.

 

(w)          The Company and each Subsidiary maintains a system of internal
accounting and other controls sufficient to provide reasonable assurances that
(i) transactions are executed in accordance with management’s general or
specific authorizations; (ii) transactions are recorded as necessary to permit
preparation of financial statements in conformity with GAAP and to maintain
accountability for assets; (iii) access to assets is permitted only in
accordance with management’s general or specific authorization; and (iv) the
recorded accountability for assets is compared with existing assets at
reasonable intervals and appropriate action is taken with respect to any
differences. Except as described in the Registration Statement and the
Prospectus, since the end of the Company’s most recent audited fiscal year,
there as been (A) no material weakness in the Company’s internal control over
financial reporting (whether or not remediated) and (B) no change in the
Company’s internal control over financial reporting that has materially
affected, or is reasonably likely to materially affect, the Company’s internal
control over financial reporting.

 

(x)          There is no franchise, lease, contract, agreement or document
required by the Securities Act or by the Rules and Regulations to be described
in the Registration Statement and the Prospectus or a document incorporated by
reference therein or to be filed as an exhibit to the Registration Statement or
a document incorporated by reference therein which is not described or filed
therein as required; and all descriptions of any such franchises, leases,
contracts, agreements or documents contained in the Registration Statement and
the Prospectus or in a document incorporated by reference therein are accurate
and complete descriptions of such documents in all material respects. Other than
as described in the Registration Statement and the Prospectus, no such
franchise, lease, contract or agreement has been suspended or
terminated for convenience or default by the Company or any Subsidiary or any of
the other parties thereto, and neither the Company nor any Subsidiary has
received notice nor does the Company have any other knowledge of any such
pending or threatened suspension or termination, except for such pending or
threatened suspensions or terminations that would not reasonably be expected to,
singularly or in the aggregate, have a Material Adverse Effect.

 

(y)          No relationship, direct or indirect, exists between or among the
Company and any Subsidiary on the one hand, and the directors, officers,
shareholders (or analogous interest holders), customers or suppliers of the
Company or any Subsidiary or any of their affiliates on the other hand, which is
required to be described in the Registration Statement and the Prospectus or a
document incorporated by reference therein and which is not so described.

 

(z)         Except as described in the Registration Statement and the
Prospectus, there are no persons with registration rights or similar rights to
have any securities registered by the Company or any Subsidiary under the
Securities Act. No person or entity has the right to require registration of
shares of Common Stock or other securities of the Company or any Subsidiary
because of the filing or effectiveness of the Registration Statement, except for
persons and entities who have expressly waived such right in writing or who have
been given timely and proper written notice and have failed to exercise such
right within the time or times required under the terms and conditions of such
right.

 

(aa)         Neither the Company nor any Subsidiary owns any “margin securities”
as that term is defined in Regulation U of the Board of Governors of the Federal
Reserve System (the “Federal Reserve Board”),and none of the proceeds of the
sale of the Shares will be used, directly or indirectly, for the purpose of
purchasing or carrying any margin security, for the purpose of reducing or
retiring any indebtedness which was originally incurred to purchase or carry any
margin security or for any other purpose which might cause any of the Shares to
be considered a “purpose credit” within the meanings of Regulation T, U or X of
the Federal Reserve Board.

 

(bb)         Neither the Company nor any Subsidiary is a party to any contract,
agreement or understanding with any person that would give rise to a valid claim
against the Company for a brokerage commission, finder’s fee or like payment in
connection with the offering and sale of the Shares or any transaction
contemplated by this Agreement or the Registration Statement or the Prospectus.

 

--------------------------------------------------------------------------------

(cc)         No forward-looking statement (within the meaning of Section 27A of
the Securities Act and Section 21E of the Exchange Act) contained in either the
Registration Statement or the Prospectus has been made or reaffirmed without a
reasonable basis or has been disclosed other than in good faith.

 

(dd)         The Company is subject to and in compliance in all material
respects with the reporting requirements of Section 13 or Section 15(d) of the
Exchange Act. The Common Stock is registered pursuant to Section 12(b) of the
Exchange Act and is listed on the NASDAQ Capital Market, and the Company has
taken no action designed to, or reasonably likely to have the effect of,
terminating the registration of the Common Stock under the Exchange Act or
delisting the Common Stock from the NASDAQ Capital Market, nor has the Company
received any notification that the Commission, the NASDAQ Capital Market or
FINRA is contemplating terminating such registration or listing, in each case
except as described in the Registration Statement and the Prospectus. The
Company has obtained or will have obtained, or has made or will have made, as
applicable, all necessary consents, approvals, authorizations or orders of, or
filing, notification or registration with, the NASDAQ Capital Market required
for the listing and trading of the Shares and the Warrant Shares on the NASDAQ
Capital Market.

  

(ee)         The Company is in material compliance with all applicable
provisions of the Sarbanes-Oxley Act of 2002 and all rules and regulations
promulgated thereunder or implementing the provisions thereof (the
“Sarbanes-Oxley Act”).

 

(ff)        The Company is in material compliance with all applicable corporate
governance requirements set forth in the NASDAQ Marketplace Rules.

 

(gg)        Neither the Company nor any Subsidiary, nor to the knowledge of the
Company or any Subsidiary, any agent or other person acting on behalf of the
Company or any Subsidiary, has (i) directly or indirectly, used any funds for
unlawful contributions, gifts, entertainment or other unlawful expenses related
to foreign or domestic political activity, (ii) made any unlawful payment to
foreign or domestic government officials or employees or to any foreign or
domestic political parties or campaigns from corporate funds, (iii) failed to
disclose fully any contribution made by the Company or any Subsidiary (or made
by any person acting on its behalf of which the Company is aware) which is in
violation of law, or (iv) violated in any material respect any provision of the
Foreign Corrupt Practices Act of 1977, as amended.

 

(hh)         There are no transactions, arrangements or other relationships
between and/or among the Company or any Subsidiary, any of their affiliates (as
such term is defined in Rule 405 of the Securities Act) and any unconsolidated
entity, including, but not limited to, any structured finance, special purpose
or limited purpose entity that would reasonably be expected to materially affect
the Company’s or any Subsidiary’s liquidity or the availability of or
requirements for their capital resources required to be described in the
Registration Statement and the Prospectus or a document incorporated by
reference therein which have not been described as required.

 

(ii)         There are no outstanding loans, advances (except normal advances
for business expenses in the ordinary course of business) or guarantees or
indebtedness by the Company to or for the benefit of any of the officers or
directors of the Company or any of their respective family members, except as
disclosed in the Registration Statement and the Prospectus.

 

(jj)         The statistical and market related data included in the
Registration Statement and the Prospectus are based on or derived from sources
that the Company believes to be reliable and accurate, and such data agree with
the sources from which they are derived.

 

(kk)         The operations of the Company and each Subsidiary are and have been
conducted at all times in compliance with applicable financial recordkeeping and
reporting requirements of the Currency and Foreign Transactions Reporting Act of
1970, as amended, applicable money laundering statutes and applicable rules
and regulations thereunder (collectively, the “Money Laundering Laws”),and no
action, suit or proceeding by or before any court or governmental agency,
authority or body or any arbitrator involving the Company or any Subsidiary with
respect to the Money Laundering Laws is pending, or to the best knowledge of the
Company, threatened.

  

--------------------------------------------------------------------------------

(ll)      Neither the Company nor any Subsidiary nor, to the knowledge of the
Company, any director, officer, agent, employee or affiliate of the Company or
any Subsidiary is currently subject to any U.S. sanctions administered by the
Office of Foreign Assets Control of the U.S. Treasury Department (“OFAC”); and
the Company will not directly or indirectly use the proceeds of the offering, or
lend, contribute or otherwise make available such proceeds to any Subsidiary,
joint venture partner or other person or entity, for the purpose of financing
the activities of any person currently subject to any U.S.
sanctions administered by OFAC.

 

(mm)       Neither the Company, nor any Subsidiary, nor, to the Company’s
knowledge, any of their affiliates (within the meaning of FINRA Rule
5121(b)(1)(a)) directly or indirectly controls, is controlled by, or is under
common control with, or is an associated person (within the meaning of Article
I, Section l(ee) of the By-laws of FINRA) of, any member firm of FINRA.

 

(nn)       No approval of the shareholders of the Company under the rules and
regulations of the NASDAQ Capital Market (including NASDAQ Marketplace Rules
5635) is required for the Company to issue and sell the Shares.

 

3.2          Representations and Warranties of the Purchasers. Each Purchaser,
for itself and for no other Purchaser, hereby represents and warrants as of the
date hereof and as of the Closing Date to the Company as follows (unless as of a
specific date therein):

 

(a)          Organization; Authority. Such Purchaser is either an individual or
an entity duly incorporated or formed, validly existing and in good standing
under the laws of the jurisdiction of its incorporation or formation with full
right, corporate, partnership, limited liability company or similar power and
authority to enter into and to consummate the transactions contemplated by this
Agreement and otherwise to carry out its obligations hereunder and thereunder.
The execution and delivery of this Agreement and performance by such Purchaser
of the transactions contemplated by this Agreement have been duly authorized by
all necessary corporate, partnership, limited liability company or similar
action, as applicable, on the part of such Purchaser. Each Transaction Document
to which it is a party has been duly executed by such Purchaser, and when
delivered by such Purchaser in accordance with the terms hereof, will constitute
the valid and legally binding obligation of such Purchaser, enforceable against
it in accordance with its terms, except: (i) as limited by general equitable
principles and applicable bankruptcy, insolvency, reorganization, moratorium and
other laws of general application affecting enforcement of creditors’ rights
generally, (ii) as limited by laws relating to the availability of specific
performance, injunctive relief or other equitable remedies and (iii) insofar as
indemnification and contribution provisions may be limited by applicable law.
The Purchaser’s execution, delivery and performance of this Agreement and the
other Transaction Documents and the consummation by it of the transactions
contemplated hereby do not and will not (i) conflict with or violate any
provision of the Purchaser’s certificate or articles of incorporation, bylaws or
other organizational or charter documents, or (ii) conflict with or result in a
violation of any law, rule, regulation, order, judgment, injunction, decree or
other restriction of any court or governmental authority to which the Purchaser
is subject (including federal and state securities laws and regulations), or by
which any property or asset of the Purchaser is bound or affected.

  

(b)          Understandings or Arrangements. Such Purchaser is acquiring the
Shares as principal for its own account and has no direct or indirect
arrangement or understandings with any other persons to distribute or regarding
the distribution of such Shares (this representation and warranty not limiting
such Purchaser’s right to sell the Shares pursuant to the Registration Statement
or otherwise in compliance with applicable federal and state securities laws).
Such Purchaser is acquiring the Shares hereunder in the ordinary course of its
business.

 

(c)          Access to Information. Such Purchaser acknowledges that it has had
the opportunity to review the Transaction Documents (including all exhibits and
schedules thereto) and the Company’s filings with the Commission and has been
afforded (i) the opportunity to ask such questions as it has deemed necessary
of, and to receive answers from, representatives of the Company concerning the
terms and conditions of the offering of the Shares and the merits and risks of
investing in the Shares; (ii) access to information about the Company and its
financial condition, results of operations, business, properties, management and
prospects sufficient to enable it to evaluate its investment; and (iii) the
opportunity to obtain

--------------------------------------------------------------------------------

such additional information that the Company possesses or can acquire without
unreasonable effort or expense that is necessary to make an informed investment
decision with respect to the investment.

 

(d)          Certain Transactions and Confidentiality. Other than consummating
the transactions contemplated hereunder, such Purchaser has not, nor has any
Person acting on behalf of or pursuant to any understanding with such Purchaser,
directly or indirectly executed any purchases or sales, including Short Sales,
of the securities of the Company during the period commencing as of the time
that such Purchaser first received a term sheet (written or oral) from the
Company or any other Person representing the Company setting forth the material
pricing terms of the transactions contemplated hereunder and ending immediately
prior to the execution hereof. Notwithstanding the foregoing, in the case of a
Purchaser that is a multi-managed investment vehicle whereby separate portfolio
managers manage separate portions of such Purchaser’s assets and the portfolio
managers have no direct knowledge of the investment decisions made by the
portfolio managers managing other portions of such Purchaser’s assets, the
representation set forth above shall only apply with respect to the portion of
assets managed by the portfolio manager that made the investment decision to
purchase the Shares covered by this Agreement. Other than to other Persons party
to this Agreement, such Purchaser has maintained the confidentiality of all
disclosures made to it in connection with this transaction (including the
existence and terms of this transaction). Notwithstanding the foregoing, for
avoidance of doubt, nothing contained herein shall constitute a representation
or warranty, or preclude any actions, with respect to the identification of the
availability of, or securing of, available shares to borrow in order to effect
Short Sales or similar transactions in the future.

  

(e)          Ownership. The Purchaser’s signature page sets forth all securities
of the Company held or beneficially owned by such Purchaser as of the date
hereof, including without limitation, Common Stock and Common Stock Equivalents.
Such Purchaser does not hold or beneficially own any other securities of the
Company, except as indicated on the signature page hereto.

 

(f)          Group. Such Purchaser represents that it is not a “group” within
the meaning of Section 13d-5 under the Exchange Act with any holder or
beneficial owner of the Company’s securities and in calculating and reporting
such Purchaser’s beneficial ownership, such Purchaser is not required under the
rules and regulations promulgated under the Exchange Act to include the
beneficial ownership of the securities of the Company held by another holder or
beneficial owner of the Company’s securities.

 

 

ARTICLE IV.

OTHER AGREEMENTS OF THE PARTIES

 

4.1          Integration. The Company shall not sell, offer for sale or solicit
offers to buy or otherwise negotiate in respect of any security (as defined in
Section 2 of the Securities Act) that would be integrated with the offer or sale
of the Shares for purposes of the rules and regulations of any Trading Market
such that it would require shareholder approval prior to the closing of such
other transaction unless shareholder approval is obtained before the closing of
such subsequent transaction.

 

4.2          Securities Laws Disclosure; Publicity. The Company shall (a) by
9:00 a.m. (New York City time) on the Trading Day immediately following the date
hereof, issue a press release disclosing the material terms of the transactions
contemplated hereby, and (b) file a Current Report on Form 8-K, including the
Transaction Documents as exhibits thereto, with the Commission within the time
required by the Exchange Act. The Company shall not publicly disclose the name
of any Purchaser, or include the name of any Purchaser in any filing with the
Commission or any regulatory agency or Trading Market, without the prior written
consent of such Purchaser, except (a) as required by federal securities law in
connection with the filing of final Transaction Documents with the Commission
and (b) to the extent such disclosure is required by law or Trading Market
regulations, in which case the Company shall provide the Purchasers with prior
notice of such disclosure permitted under this clause (b).

 

4.3Use of Proceeds. The Company shall use the net proceeds from the sale of the
Shares hereunder as described in the Prospectus Supplement.

 

--------------------------------------------------------------------------------

4.4        Listing of Common Stock. The Company hereby agrees to use best
efforts to maintain the listing or quotation of the Common Stock on the Trading
Market on which it is currently listed, and concurrently with the Closing, the
Company shall apply to list or quote all of the Shares on such Trading Market
and promptly secure the listing of all of the Shares on such Trading Market. The
Company further agrees, if the Company applies to have the Common Stock traded
on any other Trading Market, it will then include in such application all of the
Shares, and will take such other action as is necessary to cause all of the
Shares to be listed or quoted on such other Trading Market as promptly as
possible. The Company will then take all action reasonably necessary to continue
the listing and trading of its Common Stock on a Trading Market and will comply
in all respects with the Company’s reporting, filing and other obligations under
the bylaws or rules of the Trading Market. The Company agrees to maintain the
eligibility of the Common Stock for electronic transfer through the Depository
Trust Company or another established clearing corporation, including, without
limitation, by timely payment of fees to the Depository Trust Company or such
other established clearing corporation in connection with such electronic
transfer.

 

4.5        Certain Transactions and Confidentiality. Each Purchaser, severally
and not jointly with the other Purchasers, covenants that neither it nor any
Affiliate acting on its behalf or pursuant to any understanding with it will
execute any purchases or sales, including Short Sales of any of the Company’s
securities during the period commencing with the execution of this Agreement and
ending at such time that the transactions contemplated by this Agreement are
first publicly announced pursuant to the initial press release as described in
Section 4.2. Each Purchaser, severally and not jointly with the other
Purchasers, covenants that until such time as the transactions contemplated by
this Agreement are publicly disclosed by the Company pursuant to the initial
press release as described in Section 4.2, such Purchaser will maintain the
confidentiality of the existence and terms of this transaction. Notwithstanding
the foregoing and notwithstanding anything contained in this Agreement to the
contrary, the Company expressly acknowledges and agrees that (i) no Purchaser
makes any representation, warranty or covenant hereby that it will not engage in
effecting transactions in any securities of the Company after the time that the
transactions contemplated by this Agreement are first publicly announced
pursuant to the initial press release as described in Section 4.2, (ii) no
Purchaser shall be restricted or prohibited from effecting any transactions in
any securities of the Company in accordance with applicable securities laws from
and after the time that the transactions contemplated by this Agreement are
first publicly announced pursuant to the initial press release as described in
Section 4.4 and (iii) no Purchaser shall have any duty of confidentiality to the
Company or its Subsidiaries after the issuance of the initial press release as
described in Section 4.4. Notwithstanding the foregoing, in the case of a
Purchaser that is a multi-managed investment vehicle whereby separate portfolio
managers manage separate portions of such Purchaser’s assets and the portfolio
managers have no direct knowledge of the investment decisions made by the
portfolio managers managing other portions of such Purchaser’s assets, the
covenant set forth above shall only apply with respect to the portion of assets
managed by the portfolio manager that made the investment decision to purchase
the Shares covered by this Agreement.

 

 

ARTICLE V.

MISCELLANEOUS

 

5.1          Termination. This Agreement may be terminated by any Purchaser, as
to such Purchaser’s obligations hereunder only and without any effect whatsoever
on the obligations between the Company and the other Purchasers, by written
notice to the other parties, if the Closing has not been consummated on or
before June 30, 2016; provided, however, that no such termination will affect
the right of any party to sue for any breach by any other party (or parties).

 

5.2          Fees and Expenses. Except as expressly set forth in the Transaction
Documents to the contrary, each party shall pay the fees and expenses of its
advisers, counsel, accountants and other experts, if any, and all other expenses
incurred by such party incident to the negotiation, preparation, execution,
delivery and performance of this Agreement. The Company shall pay all Transfer
Agent fees (including, without limitation, any fees required for same-day
processing of any instruction letter delivered by the Company and any exercise
notice delivered by a Purchaser), stamp taxes and other taxes and duties levied
in connection with the delivery of any Shares to the Purchasers.

 

5.3          Entire Agreement. The Transaction Documents, together with the
exhibits and schedules thereto, the Prospectus and the Prospectus Supplement,
contain the entire understanding of the parties with respect to the

--------------------------------------------------------------------------------

subject matter hereof and thereof and supersede all prior agreements and
understandings, oral or written, with respect to such matters, which the parties
acknowledge have been merged into such documents, exhibits and schedules.

 

5.4          Notices. Any and all notices or other communications or deliveries
required or permitted to be provided hereunder shall be in writing and shall be
deemed given and effective on the earliest of: (a) the date of transmission, if
such notice or communication is delivered via email or facsimile at the
facsimile number or email attachment as set forth on the signature pages
attached hereto at or prior to 5:30 p.m. (New York City time) on a Trading Day,
(b) the next Trading Day after the date of transmission, if such notice or
communication is delivered via facsimile at the facsimile number or email
attachment as set forth on the signature pages attached hereto on a day that is
not a Trading Day or later than 5:30 p.m. (New York City time) on any Trading
Day, (c) the second (2nd) Trading Day following the date of mailing, if sent by
U.S. nationally recognized overnight courier service or (d) upon actual receipt
by the party to whom such notice is required to be given. The address for such
notices and communications shall be as set forth on the signature pages attached
hereto.

 

5.5          Amendments; Waivers. No provision of this Agreement may be waived,
modified, supplemented or amended except in a written instrument signed, in the
case of an amendment, by the Company and the Purchasers who purchased at least a
majority in interest of the Shares based on the initial Subscription Amounts
hereunder or, in the case of a waiver, by the party against whom enforcement of
any such waived provision is sought. No waiver of any default with respect to
any provision, condition or requirement of this Agreement shall be deemed to be
a continuing waiver in the future or a waiver of any subsequent default or a
waiver of any other provision, condition or requirement hereof, nor shall any
delay or omission of any party to exercise any right hereunder in any manner
impair the exercise of any such right.

 

5.6          Headings. The headings herein are for convenience only, do not
constitute a part of this Agreement and shall not be deemed to limit or affect
any of the provisions hereof.

 

5.7          Successors and Assigns. This Agreement shall be binding upon and
inure to the benefit of the parties and their successors and permitted assigns.
The Company may not assign this Agreement or any rights or obligations hereunder
without the prior written consent of each Purchaser (other than by merger). Any
Purchaser may assign any or all of its rights under this Agreement to any Person
to whom such Purchaser assigns or transfers any Shares, provided that such
transferee agrees in writing to be bound, with respect to the transferred
Shares, by the provisions of the Transaction Documents that apply to the
“Purchasers.”

 

5.8          No Third-Party Beneficiaries. This Agreement is intended for the
benefit of the parties hereto and their respective successors and permitted
assigns and is not for the benefit of, nor may any provision hereof be enforced
by, any other Person.

 

5.9          Governing Law. All questions concerning the construction, validity,
enforcement and interpretation of the Transaction Documents shall be governed by
and construed and enforced in accordance with the internal laws of the State of
New York, without regard to the principles of conflicts of law thereof. Each
party agrees that all legal proceedings concerning the interpretations,
enforcement and defense of the transactions contemplated by this Agreement and
any other Transaction Documents (whether brought against a party hereto or its
respective affiliates, directors, officers, shareholders, partners, members,
employees or agents) shall be commenced exclusively in the state and federal
courts sitting in the City of New York. Each party hereby irrevocably submits to
the exclusive jurisdiction of the state and federal courts sitting in the City
of New York, Borough of Manhattan for the adjudication of any dispute hereunder
or in connection herewith or with any transaction contemplated hereby or
discussed herein (including with respect to the enforcement of any of the
Transaction Documents), and hereby irrevocably waives, and agrees not to assert
in any suit, action or proceeding, any claim that it is not personally subject
to the jurisdiction of any such court, that such suit, action or proceeding is
improper or is an inconvenient venue for such proceeding. Each party hereby
irrevocably waives personal service of process and consents to process being
served in any such suit, action or proceeding by mailing a copy thereof via
registered or certified mail or overnight delivery (with evidence of delivery)
to such party at the address in effect for notices to it under this Agreement
and agrees that such service shall constitute good and sufficient service of
process and notice thereof. Nothing contained herein shall be deemed to limit in
any way any right to serve process in any other manner permitted by law. If
either party shall commence an action, suit or proceeding to enforce any
provisions of the Transaction Documents, then, the prevailing party in such
action,

--------------------------------------------------------------------------------

suit or proceeding shall be reimbursed by the other party for its reasonable
attorneys’ fees and other costs and expenses incurred with the investigation,
preparation and prosecution of such action or proceeding.

 

5.10        Survival. The representations and warranties contained herein shall
survive the Closing and the delivery of the Shares.

 

5.11        Execution. This Agreement may be executed in two or more
counterparts, all of which when taken together shall be considered one and the
same agreement and shall become effective when counterparts have been signed by
each party and delivered to each other party, it being understood that the
parties need not sign the same counterpart. In the event that any signature is
delivered by facsimile transmission or by e-mail delivery of a “pdf” format data
file, such signature shall create a valid and binding obligation of the party
executing (or on whose behalf such signature is executed) with the same force
and effect as if such facsimile or “.pdf” signature page were an original
thereof.

 

5.12         Severability. If any term, provision, covenant or restriction of
this Agreement is held by a court of competent jurisdiction to be invalid,
illegal, void or unenforceable, the remainder of the terms, provisions,
covenants and restrictions set forth herein shall remain in full force and
effect and shall in no way be affected, impaired or invalidated, and the parties
hereto shall use their commercially reasonable efforts to find and employ an
alternative means to achieve the same or substantially the same result as that
contemplated by such term, provision, covenant or restriction. It is hereby
stipulated and declared to be the intention of the parties that they would have
executed the remaining terms, provisions, covenants and restrictions without
including any of such that may be hereafter declared invalid, illegal, void or
unenforceable.

 

5.13         Replacement of Securities. If any certificate or instrument
evidencing any Shares is mutilated, lost, stolen or destroyed, the Company shall
issue or cause to be issued in exchange and substitution for and upon
cancellation thereof (in the case of mutilation), or in lieu of and substitution
therefor, a new certificate or instrument, but only upon receipt of evidence
reasonably satisfactory to the Company of such loss, theft or destruction. The
applicant for a new certificate or instrument under such circumstances shall
also pay any reasonable third-party costs (including customary indemnity)
associated with the issuance of such replacement Shares.

 

5.14         Remedies. In addition to being entitled to exercise all rights
provided herein or granted by law, including recovery of damages, each of the
Purchasers and the Company will be entitled to specific performance under the
Transaction Documents. The parties agree that monetary damages may not be
adequate compensation for any loss incurred by reason of any breach of
obligations contained in the Transaction Documents and hereby agree to waive and
not to assert in any action for specific performance of any such obligation the
defense that a remedy at law would be adequate.

 

5.15         Independent Nature of Purchasers’ Obligations and Rights. The
obligations of each Purchaser under any Transaction Document are several and not
joint with the obligations of any other Purchaser, and no Purchaser shall be
responsible in any way for the performance or non-performance of the obligations
of any other Purchaser under any Transaction Document. Nothing contained herein
or in any other Transaction Document, and no action taken by any Purchaser
pursuant hereto or thereto, shall be deemed to constitute the Purchasers as a
partnership, an association, a joint venture or any other kind of entity, or
create a presumption that the Purchasers are in any way acting in concert or as
a group with respect to such obligations or the transactions contemplated by the
Transaction Documents. Each Purchaser shall be entitled to independently protect
and enforce its rights including, without limitation, the rights arising out of
this Agreement or out of the other Transaction Documents, and it shall not be
necessary for any other Purchaser to be joined as an additional party in any
proceeding for such purpose. Each Purchaser has been represented by its own
separate legal counsel in its review and negotiation of the Transaction
Documents. The Company has elected to provide all Purchasers with the same terms
and Transaction Documents for the convenience of the Company and not because it
was required or requested to do so by any of the Purchasers. It is expressly
understood and agreed that each provision contained in this Agreement and in
each other Transaction Document is between the Company and a Purchaser, solely,
and not between the Company and the Purchasers collectively and not between and
among the Purchasers.

 

--------------------------------------------------------------------------------

5.16         Saturdays, Sundays, Holidays, etc. If the last or appointed day for
the taking of any action or the expiration of any right required or granted
herein shall not be a Business Day, then such action may be taken or such right
may be exercised on the next succeeding Business Day.

 

5.17         Construction. The parties agree that each of them and/or their
respective counsel have reviewed and had an opportunity to revise the
Transaction Documents and, therefore, the normal rule of construction to the
effect that any ambiguities are to be resolved against the drafting party shall
not be employed in the interpretation of the Transaction Documents or any
amendments thereto. In addition, each and every reference to share prices and
shares of Common Stock in any Transaction Document shall be subject to
adjustment for reverse and forward stock splits, stock dividends, stock
combinations and other similar transactions of the Common Stock that occur after
the date of this Agreement.

 

5.18         WAIVER OF JURY TRIAL. IN ANY ACTION, SUIT, OR PROCEEDING IN ANY
JURISDICTION BROUGHT BY ANY PARTY AGAINST ANY OTHER PARTY, THE PARTIES EACH
KNOWINGLY AND INTENTIONALLY, TO THE GREATEST EXTENT PERMITTED BY APPLICABLE LAW,
HEREBY ABSOLUTELY, UNCONDITIONALLY, IRREVOCABLY AND EXPRESSLY WAIVES FOREVER
TRIAL BY JURY.

 

(Signature Pages Follow)

 




--------------------------------------------------------------------------------

IN WITNESS WHEREOF, the parties hereto have caused this Securities Purchase
Agreement to be duly executed by their respective authorized signatories as of
the date first indicated above.

 

CORBUS PHARMACEUTICALS HOLDINGS, INC.

 

 

 

 

By:

 

 

 

Name: 

 

 

Title:  

 

 

With a copy to (which shall not constitute notice):

 

[REMAINDER OF PAGE INTENTIONALLY LEFT BLANK

SIGNATURE PAGE FOR PURCHASER FOLLOWS]

  




--------------------------------------------------------------------------------

[PURCHASER SIGNATURE PAGES TO SECURITIES PURCHASE AGREEMENT]

 

IN WITNESS WHEREOF, the undersigned have caused this Securities Purchase
Agreement to be duly executed by their respective authorized signatories as of
the date first indicated above.

 

Name of Purchaser:

 

Signature of Authorized Signatory of Purchaser: ________________________

 

Name of Authorized Signatory:

 

Title of Authorized Signatory:

 

Email Address of Authorized Signatory:

 

Facsimile Number of Authorized Signatory:

 

Address for Notice to Purchaser:

 

Address for Delivery of Shares to Purchaser (if not same as address for notice):

 

Subscription Amount:

 

Number of Shares:

 

EIN Number:

 

Company Shares currently held by Purchaser:

 

Shares of Common Stock:  

 

Common Stock Equivalents:

 

Delivery instructions for the Shares

 

 

¨

Paper Certificate

              Provide Address for Delivery of Paper Stock Certificate to
Purchaser (if not same as address for notice):

or

 

¨

DWAC

 

Name of DTC Participant (broker-dealer at which the account or accounts to be
credited with the Shares are maintained):

 

DTC Participant Number:

 

Name of Account at DTC Participant being credited with the Shares:

 

Account Number at DTC Participant being credited with the Shares:

 

 

[SIGNATURE PAGES CONTINUE]

 

o  Notwithstanding anything contained in this Agreement to the contrary, by
checking this box (i) the obligations of the above-signed to purchase the
securities set forth in this Agreement to be purchased from the Company by the
above-signed, and the obligations of the Company to sell such securities to the
above-signed, shall be unconditional and all conditions to Closing shall be
disregarded, (ii) the Closing shall occur on the third (3rd) Trading Day

--------------------------------------------------------------------------------

following the date of this Agreement and (iii) any condition to Closing
contemplated by this Agreement (but prior to being disregarded by clause (i)
above) that required delivery by the Company or the above-signed of any
agreement, instrument, certificate or the like or purchase price (as applicable)
shall no longer be a condition and shall instead be an unconditional obligation
of the Company or the above-signed (as applicable) to deliver such agreement,
instrument, certificate or the like or purchase price (as applicable) to such
other party on the Closing Date.

 

 

 